Citation Nr: 0933453	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected fracture residuals of the right foot, fifth 
metatarsal.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to 
February 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
that, in pertinent part, granted service connection for 
bilateral pes planus and fracture of the right foot, fifth 
metatarsal, each evaluated as noncompensable, and denied 
service connection for bilateral hearing loss.  

In September 2007, the Veteran and his father, accompanied by 
the Veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of these proceedings has been associated with the Veteran's 
claims file.  

The case was remanded to the RO in November 2007 for 
additional development of the record.  


FINDINGS OF FACTS

1.  The Veteran is not shown to have impaired hearing 
disability for the purpose of receiving VA compensation.  

2.  The service-connected right 5th metatarsal fracture 
residuals is shown to complaints of pain and some tenderness, 
but moderate disablement is not demonstrated.  

3.  The service-connected pes planus is manifested by 
tenderness; without evidence of moderate disablement with 
weight-bearing over or medial to the great toes or inward 
bowing of the tendoachillis.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385(2008).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected fifth metatarsal fracture residuals 
of the right foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5283, 5284 (2008).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected pes planus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the Veteran in March 2005 and December 
2007 regarding the claims for higher initial ratings did not 
fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that the notice 
defects did not affect the essential fairness of the 
adjudication because the Veteran was afforded with a 
meaningful opportunity to participate in the adjudication of 
his claims.  

The Veteran has been issued a statement of the case (SOC) 
which included the necessary information applicable to his 
claims.  He has been given ample opportunity to respond to 
the rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claims.  He has taken an 
active part in identifying evidence and obtaining it as 
appropriate.  

The Veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations, statements sent to the RO, and in his hearing 
testimony.  There is no showing that there is additional 
evidence that should be obtained, or that additional notice 
that should be provided.  

The Board remanded this case in November 2007 for further VA 
examination.  VA examinations were scheduled in November and 
December 2008; however, the Veteran failed to report without 
explanation.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Service connection for hearing loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In regard to hearing loss disability, the record does not 
support a conclusion that the Veteran has current disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

The service treatment record shows that the Veteran's hearing 
was tested periodically during service and was found to be 
essentially within normal limits.  No pertinent complaints 
were recorded during service.  

At the VA examination conducted in March 2005, the puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were those of 10, 10, 10 and 20 in the right ear, 
respectively, and 10, 15, 15 and 20 in the left ear, 
respectively.  The controlled speech discrimination test was 
94 percent in the right ear and 98 percent in the left ear.  
The VA audiologist noted that the audiometric results were 
not indicative of hearing loss as defined by the VA.  

Accordingly, on this record, the claim of service connection 
for hearing loss must be denied because the Veteran is not 
shown to have a hearing disability for the payment of VA 
compensation benefits.  


Increased ratings

The Veteran seeks a compensable rating for both his bilateral 
pes planus and the right foot disability.  

Historically, the Veteran sustained a fracture to the right 
fifth metatarsal in a motorcycle accident in 2004.  

Based on inservice injury, service connection was granted for 
the residuals of a fracture of the fifth metatarsal of the 
right foot, as well as bilateral pes planus.  A 
noncompensable evaluation was assigned for each.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the Veteran's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  


Increased rating for fracture residuals of the right foot, 
fifth metatarsal

The RO rated the right foot disability under Diagnostic Code 
5283.  Under Diagnostic Code 5283, malunion or nonunion of 
tarsal or metatarsal bones, a rating of 10 percent is 
assigned for moderate disablement.  A 20 percent evaluation 
is assigned for moderately severe disability, and a 30 
percent rating is assigned for severe disability.  

Significantly, the evidence does not show that the Veteran 
has malunion or nonunion involving the tarsal or tibial 
bones.  An X-ray performed in April 2005 showed mild residual 
deformity at the right 5th metatarsal that was consistent 
with an old healed fracture.  The examination was otherwise 
unremarkable.  

Under Diagnostic Code 5284, foot injuries, a rating of 10 
percent is assigned for disabilities of the feet that are 
moderate.  A 20 percent evaluation is assigned for moderately 
severe disability, and a 30 percent rating is assigned for 
severe disability.  It is clear from the VA treatment and 
examination of the Veteran's foot, that moderate disability 
of the right foot is not demonstrated.  

The Veteran's primary complaint in his statements is that of 
right foot pain after prolonged standing or walking.  At the 
March 2005 VA examination, the Veteran described it as 
discomfort and rated it as 2 on a scale of 10.  He reported 
having flare ups twice monthly.  

On examination, the Veteran had 45 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  The examiner's 
manipulation of the midfoot and Achilles tendon at the 
hindfoot did not produce any tenderness.  His compression of 
the tibial tubercle did not produce tenderness.  However. 
there was minimal tenderness to palpation at the distal 5th 
metatarsal.  

In July 2006, the VA outpatient records show that the Veteran 
complained of having bilateral foot pain.  On examination, 
there was slight pain with compression of the right 5th 
metatarsal.  There was no crepitus or painful range of 
motion.  There was 5/5 muscle strength.  The examiner 
reported that examination of the feet was normal.  

The recorded clinical findings do not show any functional 
loss or limitation related the previous fracture.  There was 
no sign of edema, heat, redness or swelling.  

While the schedular criteria recognize that functional loss 
may be due to pain, the criteria also provide that subjective 
complaints of pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  

While the Veteran is competent to report pain, he has not 
identified any functional limitation that would warrant a 
compensable rating under the applicable rating criteria.  The 
rating schedule does not support an increased rating due to 
pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Accordingly, without evidence of more than mild or slight 
impairment, his complaints standing alone are not sufficient 
to support the assignment of a compensable rating.  


Increased rating for pes planus

A noncompensable disability evaluation is warranted for mild 
bilateral acquired pes planus with symptoms that are relieved 
by built-up shoes or arch supports.  A 10 percent evaluation 
is warranted for moderate bilateral pes planus where the 
weight-bearing lines are over or medial to the great toes and 
there is inward bowing of the tendoachillis and pain on 
manipulation and use of the feet.  38 C.F.R. Part 4, 
Diagnostic Code 5276.

A VA examination of the feet was conducted in March 2005.  
The VA examiner noted that there was compressible, nonpainful 
flattening of each arch on weight-bearing.  At rest, there 
was no evidence of pes planus.  

On manipulation of the mid-foot and Achilles tendon, 
bilaterally, there was no tenderness or abnormal alignment.  
On the left foot, there was tenderness on direct compression 
of the medial tubercle at the left calcaneus and with 
dorsiflexion of the left forefoot.   

While there was some tenderness noted on manipulation, the.  
The examiner also noted that, on repetitive testing, the 
range of motion of the feet did not decrease.  There was no 
fatigability, weakness or incoordination on repeated testing.  

While there is evidence of pes planus on weight bearing, he 
has not been shown to manifest either weight-bearing lines 
over or medial to the great toes or inward bowing of the 
tendoachillis.  

As noted, an examination was scheduled in order to determine 
the degree of impairment as well as placement of weight-
bearing lines associated with his pes planus, however, the 
Veteran failed to report.  

In the absence of evidence showing moderate disability, a 
compensable rating for the service-connected bilateral pes 
planus is not assignable in this case.  



ORDER

The claim of service connection for a bilateral hearing loss 
must be denied under the law.  

An initial compensable evaluation for the service-connected 
bilateral pes planus is denied.  

An initial compensable evaluation for the service-connected 
fracture residuals of the right foot, fifth metatarsal is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


